Exhibit 10.10

COVIDIEN LTD.

CHANGE IN CONTROL SEVERANCE PLAN FOR CERTAIN
U.S. OFFICERS AND EXECUTIVES


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

 

1

Section 1.01

Purpose of the Plan

 

1

Section 1.02

Term of the Plan

 

1

 

 

 

 

ARTICLE II

DEFINITIONS

 

2

Section 2.01

“Annual Bonus”

 

2

Section 2.02

“Base Salary”

 

2

Section 2.03

“Board”

 

2

Section 2.04

“Cause”

 

2

Section 2.05

“Change in Control”

 

2

Section 2.06

“Change in Control Termination”

 

3

Section 2.07

“COBRA”

 

3

Section 2.08

“Code”

 

3

Section 2.09

“Committee”

 

3

Section 2.10

“Company”

 

3

Section 2.11

“Effective Date”

 

3

Section 2.12

“Eligible Employee”

 

3

Section 2.13

“Employee”

 

4

Section 2.14

“Employer”

 

4

Section 2.15

“ERISA”

 

4

Section 2.16

“Exchange Act”

 

4

Section 2.17

“Executive Severance Plan”

 

4

Section 2.18

“Good Reason Resignation”

 

4

Section 2.19

“Involuntary Termination”

 

5

Section 2.20

“Notice Pay”

 

5

Section 2.21

“Officer”

 

5

Section 2.22

“Participant”

 

5

Section 2.23

“Permanent Disability”

 

5

Section 2.24

“Plan”

 

5

Section 2.25

“Plan Administrator”

 

5

Section 2.26

“Release”

 

5

 

i


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

Section 2.27

“Separation”

 

6

Section 2.28

“Service”

 

6

Section 2.29

“Severance Benefit”

 

6

Section 2.30

“Severance Period”

 

6

Section 2.31

“Subsidiary”

 

6

Section 2.32

“Successor”

 

6

Section 2.33

“Termination Date”

 

6

Section 2.34

“Voluntary Resignation”

 

6

 

 

 

 

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

7

Section 3.01

Participation

 

7

Section 3.02

Conditions

 

7

 

 

 

 

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

 

9

Section 4.01

Amount of Severance Benefits Upon Involuntary Termination and Good Reason
Resignation

 

9

Section 4.02

Voluntary Resignation; Termination for Death or Permanent Disability

 

10

Section 4.03

Termination for Cause

 

11

Section 4.04

Reduction of Severance Benefits

 

11

 

 

 

 

ARTICLE V

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

 

12

Section 5.01

Method of Payment

 

12

Section 5.02

Other Arrangements

 

12

Section 5.03

Termination of Eligibility for Benefits

 

12

Section 5.04

Limitation on Benefits

 

13

 

 

 

 

ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

 

14

Section 6.01

Confidential Information

 

14

Section 6.02

Non-Competition

 

14

Section 6.03

Non-Solicitation

 

14

Section 6.04

Non-Disparagement

 

15

Section 6.05

Reasonableness

 

15

Section 6.06

Equitable Relief

 

15

 

ii


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

Section 6.07

Survival of Provisions

 

16

 

 

 

 

ARTICLE VII

THE PLAN ADMINISTRATOR

 

17

Section 7.01

Authority and Duties

 

17

Section 7.02

Compensation of the Plan Administrator

 

17

Section 7.03

Records, Reporting and Disclosure

 

17

 

 

 

 

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

 

18

Section 8.01

Amendment, Suspension and Termination

 

18

Section 8.02

Duration

 

18

 

 

 

 

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

 

19

Section 9.01

Records

 

19

Section 9.02

Payment

 

19

Section 9.03

Discretion

 

19

 

 

 

 

ARTICLE X

CLAIMS PROCEDURES

 

20

Section 10.01

Claim

 

20

Section 10.02

Initial Claim

 

20

Section 10.03

Appeals of Denied Administrative Claims

 

20

Section 10.04

Appointment of the Named Appeals Fiduciary

 

21

Section 10.05

Arbitration; Expenses

 

21

 

 

 

 

ARTICLE XI

MISCELLANEOUS

 

23

Section 11.01

Nonalienation of Benefits

 

23

Section 11.02

Notices

 

23

Section 11.03

Successors

 

23

Section 11.04

Other Payments

 

23

Section 11.05

No Mitigation

 

23

Section 11.06

No Contract of Employment

 

23

Section 11.07

Severability of Provisions

 

23

Section 11.08

Heirs, Assigns, and Personal Representatives

 

24

Section 11.09

Headings and Captions

 

24

Section 11.10

Gender and Number

 

24

Section 11.11

Unfunded Plan

 

24

Section 11.12

Payments to Incompetent Persons

 

24

 

iii


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

Section 11.13

Lost Payees

 

24

Section 11.14

Controlling Law

 

24

 

 

 

 

SCHEDULE A

SEVERANCE PERIOD

 

A-1

 

iv


--------------------------------------------------------------------------------


ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

Section 1.01                            Purpose of the Plan.  The purpose of the
Plan is to provide Eligible Employees with certain compensation and benefits as
set forth in the Plan in the event the Eligible Employee’s employment with the
Company or a Subsidiary is terminated due to a Change in Control Termination. 
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA.  Rather, this Plan is
intended to be a “welfare benefit plan” within the meaning of Section 3(1) of
ERISA and to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, section
2510.3-2(b).  Accordingly, the benefits paid by the Plan are not deferred
compensation and no employee shall have a vested right to such benefits.

Section 1.02                            Term of the Plan.  The Plan shall
generally be effective as of the Effective Date.  The Plan is intended to
supersede, and not to duplicate, the provisions of the Covidien Ltd. Severance
Plan for U.S. Officers and Executives (“Executive Severance Plan”) in any case
in which an Eligible Employee would otherwise be entitled to severance or
related benefits under both this Plan and the Executive Severance Plan arising
out of the Eligible Employee’s Change in Control Termination.  Moreover, this
Plan is intended to supersede any other plan, program, arrangement or agreement
providing an Eligible Employee with severance or related benefits in the case of
an Eligible Employee’s Change in Control Termination.  The Plan shall continue
until terminated pursuant to Article VIII of the Plan.

1


--------------------------------------------------------------------------------


ARTICLE II

DEFINITIONS

Section 2.01                            “Annual Bonus” shall mean 100% of the
Participant’s target annual bonus.

Section 2.02                            “Base Salary” shall mean the annual base
salary in effect as of the Participant’s Termination Date.

Section 2.03                            “Board” shall mean the Board of
Directors of the Company, or any successor thereto, or a committee thereof
specifically designated for purposes of making determinations hereunder.

Section 2.04                            “Cause” shall mean an Employee’s (i)
substantial failure or refusal to perform duties and responsibilities of his or
her job as required by the Company, (ii) violation of any fiduciary duty owed to
the Company, (iii) conviction of a felony or misdemeanor, (iv) dishonesty, (v)
theft, (vi) violation of Company rules or policy, or (vii) other egregious
conduct, that has or could have a serious and detrimental impact on the Company
and its employees.  The Plan Administrator, in its sole and absolute discretion,
shall determine Cause.  Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

Section 2.05                            “Change in Control”  shall mean any of
the following events:

                                                                                               
(i)                                     any “person” (as defined in Section
13(d) and 14(d) of the Exchange Act, excluding for this purpose, (i) the Company
or any subsidiary company (wherever incorporated) of the Company as defined by
Section 86 of the Companies Act 1981 of Bermuda, as amended or (ii) any employee
benefit plan of the Company or any such subsidiary company (or any person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any such plan that acquires beneficial ownership of voting securities
of the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company;

                                                                                               
(ii)                                  persons who, as of the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason (including
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction) to constitute at least a majority thereof, provided that
any person becoming a Director of the Company subsequent to the Effective Date
shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50 percent of the
Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened proxy contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section

2


--------------------------------------------------------------------------------


13(d) and 14(d) of the Exchange Act) other than the Board, including by reason
of agreement intended to avoid or settle any such actual or threatened contest
or solicitation, shall not be considered an Incumbent Director;

(iii)                               consummation of a reorganization, merger or
consolidation or sale or other disposition of at least 80 percent of the assets
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiary companies (wherever
incorporated) of the Company as defined by Section 86 of the Companies Act 1981
of Bermuda, as amended) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

Section 2.06                            “Change in Control Termination”  shall
mean a Participant’s Involuntary Termination or Good Reason Resignation that
occurs during the period beginning 60 days prior to the date of a Change in
Control and ending two years after the date of such Change in Control.

Section 2.07                            “COBRA” shall mean the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.

Section 2.08                            “Code” shall mean the Internal Revenue
Code of 1986, as amended.

Section 2.09                            “Committee” shall mean the Compensation
and Human Resources Committee of the Board or such other committee appointed by
the Board to assist the Company in making determinations required under the Plan
in accordance with its terms.  The “Committee” may delegate its authority under
the Plan to an individual or another committee.

Section 2.10                            “Company” shall mean Covidien Ltd. 
Unless it is otherwise clear from the context, Company shall generally include
participating Subsidiaries.

Section 2.11                            “Effective Date” shall mean the date of
Separation.

Section 2.12                            “Eligible Employee” shall mean an
Employee employed in the United States who is an Officer, or in career band 1,
and who is not covered under any other severance plan or program sponsored by
the Company or a Subsidiary (other than the Executive Severance Plan).  If there
is any question as to whether an Employee is deemed an Eligible Employee for
purposes of the Plan, the Senior Vice President – Human Resources, Covidien Ltd.
shall make the determination.

3


--------------------------------------------------------------------------------


Section 2.13                            “Employee” shall mean an individual
employed by Covidien Ltd. or a Subsidiary as a common law employee on the United
States payroll of Covidien Ltd. or a Subsidiary, and shall not include any
person working for the Company through a temporary service or on a leased basis
or who is hired by the Company as an independent contractor, consultant, or
otherwise as a person who is not an employee for purposes of withholding federal
employment taxes, as evidenced by payroll records or a written agreement with
the individual, regardless of any contrary governmental or judicial
determination or holding relating to such status or tax withholding.

Section 2.14                            “Employer” shall mean the Company or any
Subsidiary with respect to which this Plan has been adopted.

Section 2.15                            “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended, and regulations thereunder.

Section 2.16                            “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

Section 2.17                            “Executive Severance Plan” shall mean
the Covidien Ltd. Severance Plan for U.S. Officers and Executives, which plan is
superseded by this Plan in the event of any Participant’s Change in Control
Termination.

Section 2.18                            “Good Reason Resignation” shall mean any
retirement or termination of employment by a Participant that is not initiated
by the Company or any Subsidiary and that is caused by any one or more of the
following events which occurs during the period beginning 60 days prior to the
date of a Change in Control and ending two years after the date of such Change
in Control:

(1)  Without the Participant’s written consent, assignment to the Participant of
any duties inconsistent in any material respect with the Participant’s position
(including titles and reporting relationships), authority, duties or
responsibilities, or any other action by the Company which, in the reasonable
judgment of the Participant, would cause him to violate his or her ethical or
professional obligations (after written notice of such judgment has been
provided by the Participant to the Board’s audit committee and the Company has
been given a 15-day period within which to cure such action), or which results
in a significant diminution in such position, authority, duties or
responsibilities;

(2)  Without the Participant’s written consent, the Participant’s being required
to relocate to a principal place of employment more than fifty (50) miles from
his or her existing principal place of employment;

(3)  Without the Participant’s written consent, the Company materially reduces
the Participant’s compensation and benefits, taken as a whole; or

(4)  The Company fails to obtain a satisfactory agreement from any Successor to
assume and agree to perform the Company’s obligations to the Participant under
this Plan, as contemplated in Section 11.03 herein;

4


--------------------------------------------------------------------------------


provided, that if the Participant remains in employment for more than ninety
(90) days following the occurrence of (or, if later, the Participant’s gaining
knowledge of) any event set forth above, any subsequent retirement or
termination of employment by a Participant that is not initiated by the Company
or any Subsidiary shall not constitute a Good Reason Resignation.

Section 2.19                            “Involuntary Termination” shall mean a
termination of the Participant initiated by the Company or a Subsidiary for any
reason other than Cause, Permanent Disability or death, as provided under and
subject to the conditions of Article III.

Section 2.20                            “Notice Pay” shall mean the amounts that
a Participant is eligible to receive pursuant to Article IV of the Plan.

Section 2.21                            “Officer” shall mean any individual who
is an officer of the Company, as such term is defined pursuant to Rule 16a-1(f)
as promulgated under the Exchange Act, of the Company. For purposes of this
definition, Officer shall also mean any officer of any of the Company’s
Subsidiaries who performs policy making functions, within the context of Rule
16a-1(f).

Section 2.22                            “Participant” shall mean any Eligible
Employee who meets the requirements of Article III and thereby becomes eligible
for salary continuation and other benefits under the Plan.

Section 2.23                            “Permanent Disability” shall mean that
an Employee has a permanent and total incapacity from engaging in any employment
for the Employer for physical or mental reasons.  A “Permanent Disability” shall
be deemed to exist if the Employee meets the requirements for disability
benefits under the Employer’s long-term disability plan or under the
requirements for disability benefits under the Social Security law (or similar
law outside the United States, if the Employee is employed in that jurisdiction)
then in effect, or if the Employee is designated with an inactive employment
status at the end of a disability or medical leave.

Section 2.24                            “Plan” means the Covidien Ltd. Change in
Control Severance Plan for Certain U.S. Officers and Executives as set forth
herein, and as the same may from time to time be amended.

Section 2.25                            “Plan Administrator” shall mean the
individual(s) appointed by the Committee to administer the terms of the Plan as
set forth herein and if no individual is appointed by the Committee to serve as
the Plan Administrator for the Plan, the Plan Administrator shall be the Senior
Vice President — Human Resources, Covidien Ltd. (or the equivalent). 
Notwithstanding the preceding sentence, in the event the Plan Administrator is
entitled to Severance Benefits under the Plan, the Committee or its delegate
shall act as the Plan Administrator for purposes of administering the terms of
the Plan with respect to the Plan Administrator.  The Plan Administrator may
delegate all or any portion of its authority under the Plan to any other
person(s).

Section 2.26                            “Release” shall mean the Separation of
Employment Agreement and General Release, as provided by the Company.

5


--------------------------------------------------------------------------------


Section 2.27                            “Separation” shall mean the date Tyco
International Ltd. issues its public shareholders stock dividends consisting of
the common stock of Covidien Ltd. and Tyco Electronics Ltd., as described in
Forms 10 filed with the Securities and Exchange Commission by Covidien Ltd. and
Tyco Electronics Ltd. on January 18, 2007, as a result of which Covidien Ltd. is
no longer a member of the TIL controlled group of corporations.

Section 2.28                            “Service” shall mean the total number of
years and completed months the Participant was an Employee of the Company. 
Service with any predecessor employer or with a Subsidiary prior to the
Subsidiary’s becoming part of the Company shall be recognized only to the extent
specified in the merger or acquisition documentation relating to the
Subsidiary.  Periods of authorized leave of absence, such as military leave,
will be included in Service only to the extent required by applicable law.  Any
period of employment with the Company, a Subsidiary, or a predecessor employer
for which an Eligible Employee previously received severance benefits, shall be
excluded from Service.

Section 2.29                            “Severance Benefit” shall mean the
salary replacement amounts and other benefits that a Participant is eligible to
receive pursuant to Article IV of the Plan.

Section 2.30                            “Severance Period” shall mean the period
for which a Participant is entitled to receive Severance Benefits under this
Plan.

Section 2.31                            “Subsidiary” shall mean (i) a subsidiary
company (wherever incorporated) as defined by section 86 of the Companies Act
1981 of Bermuda (as amended), (ii) any separately organized business unit,
whether or not incorporated, of the Company, and (iii) any employer that is
required to be aggregated with the Company pursuant to section 414 of the Code
and regulations issued thereunder.

Section 2.32                            “Successor” shall mean any other
corporation or unincorporated entity or group of corporations or unincorporated
entities which acquires ownership, directly or indirectly, through merger,
consolidation, purchase or otherwise, of all or substantially all of the assets
of the Company.

Section 2.33                            “Termination Date” shall mean the date
on which the active employment of the Participant by the Company or a Subsidiary
is severed by reason of an Involuntary Termination or a Good Reason Resignation.

Section 2.34                            “Voluntary Resignation” shall mean any
retirement or termination of employment that is not initiated by the Company or
any Subsidiary other than a Good Reason Resignation.

6


--------------------------------------------------------------------------------


ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

Section 3.01                            Participation.  Each Eligible Employee
in the Plan who incurs a Change in Control Termination and who satisfies the
conditions of Section 3.02 shall be eligible to receive the Severance Benefits
described in the Plan.  An Eligible Employee shall not be eligible to receive
any other severance benefits from the Company or Subsidiary on account of a
Change in Control Termination, unless otherwise provided in the Plan.  In
addition, any Eligible Employee who is a party to an employment agreement with
the Company pursuant to which such Eligible Employee is entitled to severance
benefits shall be ineligible to participate in the Plan.

Section 3.02                            Conditions.

(a)                                  Eligibility for any Severance Benefits is
expressly conditioned on (i) execution by the Participant of a Release in the
form provided by the Company; (ii) compliance by the Participant with all the
terms and conditions of such Release; (iii) the Participant’s written agreement
to the confidentiality, non-solicitation, and non-disparagement provisions in
Article VI during and after the Participant’s employment with the Company; and
(iv) execution of a written agreement that authorizes the deduction of amounts
owed to the Company prior to the payment of any Severance Benefit (or in
accordance with any other schedule as the Committee may, in its sole discretion,
determine to be appropriate).  If the Committee determines, in its sole
discretion, that the Participant has not fully complied with any of the terms of
the Agreement and/or Release, the Committee may deny Severance Benefits not yet
in pay status or discontinue the payment of the Participant’s Severance Benefit
and may require the Participant, by providing written notice of such repayment
obligation to the Participant, to repay any portion of the Severance Benefit
already received under the Plan.  If the Committee notifies a Participant that
repayment of all or any portion of the Severance Benefit received under the Plan
is required, such amounts shall be repaid within thirty (30) calendar days of
the date the written notice is sent.  Any remedy under this subsection (a) shall
be in addition to, and not in place of, any other remedy, including injunctive
relief, that the Company may have.

(b)                                 An Eligible Employee will not be eligible to
receive severance benefits under any of the following circumstances:

(i)                                     The Eligible Employee’s Voluntary
Resignation;

(ii)                                  The Eligible Employee resigns employment
(other than a Good Reason Resignation) before the job-end date specified by the
Employer or while the Employer still desires the Eligible Employee’s services;

(iii)                               The Eligible Employee’s employment is
terminated for Cause;

(iv)                              The Eligible Employee voluntarily retires
(other than a Good Reason Resignation);

7


--------------------------------------------------------------------------------


(v)                                 The Eligible Employee’s employment is
terminated due to the Eligible Employee’s death or Permanent Disability;

(vi)                              The Eligible Employee does not return to work
within six (6) months of the onset of an approved leave of absence, other than a
personal, educational or military leave and/or as otherwise required by
applicable statute;

(vii)                           The Eligible Employee does not return to work
within three (3) months of the onset of a personal or educational leave of
absence;

(viii)                        The Eligible Employee continues in employment with
the Company or a Subsidiary for more than ninety (90) days following the
occurrence of an event or events that would permit a Good Reason Resignation; or

(ix)                                The Eligible Employee’s employment with the
Employer terminates as a result of a Change in Control and the Eligible Employee
accepts employment, or has the opportunity to continue employment, with a
Successor (other than under terms and conditions which would permit a Good
Reason Resignation).  The payment of Severance Benefits in the circumstances
described in this subsection (ix) would result in a windfall to the Eligible
Employee, which is not the intention of the Plan.

(c)                                  The Plan Administrator has the sole
discretion to determine an Eligible Employee’s eligibility to receive Severance
Benefits.

(d)                                 An Eligible Employee returning from approved
military leave during the period beginning 60 days before a Change in Control
and ending two years after a Change in Control will be eligible for Severance
Benefits if: (i) he/she is eligible for reemployment under the provisions of the
Uniformed Services Employment and Reemployment Rights Act (USERRA); (ii) his/her
pre-military leave job is eliminated; and (iii) the Employer’s circumstances are
changed so as to make reemployment in another position impossible or
unreasonable, or re-employment would create an undue hardship for the Employer. 
If the Eligible Employee returning from military leave qualifies for Severance
Benefits, his/her severance benefits will be calculated as if he/she had
remained continuously employed from the date he/she began his/her military
leave.  The Eligible Employee must also satisfy any other relevant conditions
for payment, including execution of a Release.

8


--------------------------------------------------------------------------------


ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

Section 4.01                            Amount of Severance Benefits Upon
Involuntary Termination and Good Reason Resignation. The Severance Benefits to
be provided to an Eligible Employee who incurs a Change in Control Termination
and is determined to be eligible for Severance Benefits shall be as follows:

(a)                                  Notice Pay.  Except for Officers, each
Eligible Employee who meets the eligibility requirements for a Severance Benefit
under Section 3.01 shall receive 30 calendar days notice as a Notice Period.  In
the event that the Company determines that a Participant’s last day of work
shall be prior to the end of his or her Notice Period, such Employee shall be
entitled to pay in lieu of notice for the balance of such Notice Period.  Notice
Pay paid to an Eligible Employee shall be in addition to, and not offset
against, the Severance Benefits the Participant may be entitled to receive under
this Article IV.  An Eligible Employee who does not sign, or who revokes his or
her signature on, a Release shall only be eligible for Notice Pay.  Unless
otherwise permitted by the applicable plan documents or laws, an Eligible
Employee will not be eligible to apply for short-term disability, long-term
disability and/or workers’ compensation during the Notice Period, or anytime
thereafter.

(b)                                 Salary Replacement Benefits.  Salary
Replacement Benefits shall be provided for the Severance Period applicable to
the Participant as set forth in the Salary Continuation Schedule in the
Appendix.

(c)                                  Bonus.

(i)                                     The Participant shall receive a cash
payment equal to his or her pro rated annual bonus for the year in which
Participant’s Termination Date occurs, pursuant to the terms set forth in the
applicable incentive plans.

(ii)                                  The Participant shall also receive a cash
payment equal to his or her Annual Bonus for the Severance Period applicable to
the Participant as set forth in the Bonus Payment Schedule in the Appendix.

(d)                                 Medical, Dental and Health Care
Reimbursement Account Benefits.  The Participant shall continue to be eligible
to participate in the medical, dental and Health Care Reimbursement Account
coverage in effect at the date of his or her termination (or generally
comparable coverage) for himself or herself and, where applicable, his or her
spouse or domestic partner and dependents, as the same may be changed from time
to time for employees of the Company generally, as if Participant had continued
in employment during the Severance Period.  The Participant shall be responsible
for the payment of the employee portion of the medical, dental and Health Care
Reimbursement Account contributions that are required during the Severance
Period and such contributions shall be made within the time period and in the
amounts that other employees are required to pay to the Company for similar
coverage.  The Participant’s failure to pay the applicable contributions shall
result in the cessation of the applicable medical

9


--------------------------------------------------------------------------------


and dental coverage for the Participant and his or her spouse or domestic
partner and dependents.  Notwithstanding any other provision of this Plan to the
contrary, in the event that a Participant commences employment with another
company at any time during the Severance Period, the Participant may cease
receiving coverage under the Company’s medical and dental plans.  Within thirty
(30) days of Participant’s commencement of employment with another company,
Participant shall provide the Company written notice of such employment and
provide information to the Company regarding the medical and dental benefits
provided to Participant by his or her new employer.  The COBRA Continuation
Coverage Period under section 4980B of the Code shall run concurrently with the
Severance Period.

(e)                                  Stock Options.  All stock options held by
the Participant as of his or her Termination Date which are not already vested
and exercisable as of such date shall become vested and exercisable on the
Termination Date.  All outstanding stock options held by Participant that are
vested and exercisable as of the Termination Date and all stock options held by
the Participant that become vested and exercisable under the preceding sentence
shall be exercisable for the greater of (i) the period set forth in
Participant’s option agreement covering such options, or (ii) twelve (12) months
from the Termination Date.  In no event, however, shall an option be exercisable
beyond its original expiration date.

(f)                                    Restricted Stock.  All unvested
restricted stock and restricted stock units held by the Participant as of his or
her Termination Date which are subject solely to time-vesting requirements shall
accelerate and become immediately vested as of the Termination Date.  All
unvested restricted stock and restricted stock units held by the Participant as
of his or her Termination Date which are subject in whole or part to
performance-based vesting provisions shall accelerate and become vested if and
to the extent that the Plan Administrator determines in its sole discretion that
the applicable performance vesting requirements have been or will be attained,
or would have been attained during the Severance Period in the ordinary course
but for the Change in Control and the Participant’s Change in Control
Termination.

(g)                                 Outplacement Services.  The Company may, in
its sole and absolute discretion, pay the cost of outplacement services for the
Participant at the outplacement agency that the Company regularly uses for such
purpose; provided, however, that the period of outplacement shall not exceed
twelve (12) months from Participant’s Termination Date.

(h)                                 In the event that provision of any of the
benefits in (d) above would adversely affect the tax status of the applicable
plan or benefits, the Company, in its sole discretion, may elect to pay to the
Participant cash in lieu of such coverage in an amount equal to the Company’s
premium or average cost of providing such coverage.

Section 4.02                            Voluntary Resignation; Termination for
Death or Permanent Disability.  If the Eligible Employee’s employment terminates
on account of (i) the Eligible Employee’s Voluntary Resignation, (ii) death, or
(iii) Permanent Disability, then the Eligible Employee shall not be entitled to
receive Severance Benefits under this Plan and shall be entitled only to those
benefits (if any) as may be available under the Company’s then-existing benefit
plans and policies at the time of such termination.

10


--------------------------------------------------------------------------------


Section 4.03                            Termination for Cause.  If any Eligible
Employee’s employment terminates on account of termination by the Company for
Cause, the Eligible Employee shall not be entitled to receive Severance Benefits
under this Plan and shall be entitled only to those benefits that are legally
required to be provided to the Eligible Employee.  Notwithstanding any other
provision of the Plan to the contrary, if the Committee or the Plan
Administrator determines that an Eligible Employee has engaged in conduct that
constitutes Cause at any time prior to the Eligible Employee’s Termination Date,
any Severance Benefit payable to the Eligible Employee under Section 4.01 of the
Plan shall immediately cease, and the Eligible Employee shall be required to
return any Severance Benefits paid to the Eligible Employee prior to such
determination.  The Company may withhold paying Severance Benefits under the
Plan pending resolution of an inquiry that could lead to a finding resulting in
Cause.  If the Company has offset other payments owed to the Eligible Employee
under any other plan or program, it may, in its sole discretion, waive its
repayment right solely with respect to the amount of the offset so credited.

Section 4.04                            Reduction of Severance Benefits.  The
Plan Administrator reserves the right to make deductions in accordance with
applicable law for any monies owed to the Company by the Participant or the
value of Company property that the Participant has retained in his/her
possession.

11


--------------------------------------------------------------------------------


ARTICLE V

METHOD, DURATION AND LIMITATION OF SEVERANCE BENEFIT PAYMENTS

Section 5.01                            Method of Payment.  The cash Severance
Benefits to which a Participant is entitled, as determined pursuant to Section
4.01, shall be paid in a single lump sum payment.  In no event will interest be
credited on the unpaid balance for which a Participant may become eligible. 
Payment shall be made by mailing to the last address provided by the Participant
to the Company or such other reasonable method as determined by the Plan
Administrator.  In general, the payment shall be made as promptly as practicable
after the Participant’s Termination Date, the execution of the Release required
under Section 3.02, and the expiration of the required revocation period
specified in the Release.  All payments of Severance Benefits are subject to
applicable federal, state and local taxes and withholdings.  In the event of the
Participant’s death prior to payment being made, the amount of such payment
shall be paid to the Participant’s estate.

Section 5.02                            Other Arrangements.  The Severance
Benefits under this Plan are not additive or cumulative to severance or
termination benefits that a Participant might also be entitled to receive under
the terms of a written employment agreement, a severance agreement or any other
arrangement with the Employer, including, without limitation, the Executive
Severance Plan.  As a condition of participating in the Plan, the Eligible
Employee must expressly agree that this Plan supersedes all prior plans or
agreements, and sets forth the entire Severance Benefit the Eligible Employee is
entitled to while an Eligible Employee in the Plan.  The provisions of this Plan
may provide for payments to the Eligible Employee under certain compensation or
bonus plans under circumstances where such plans would not provide for payment
thereof.  It is the specific intention of the Company that the provisions of
this Plan shall supersede any provisions to the contrary in such plans, to the
extent permitted by applicable law, and such plans shall be deemed to be have
been amended to correspond with this Plan without further action by the Company
or the Board.

Section 5.03                            Termination of Eligibility for Benefits.

(a)                                  All Eligible Employees shall cease to be
eligible to participate in the Plan, and all Severance Benefit payments shall
cease upon the occurrence of the earlier of:

(i)                                     Subject to Article VIII, termination or
modification of the Plan; or

(ii)                                  Completion of payment to the Participant
of the Severance Benefit for which the Participant is eligible under Article IV.

(b)                                 Notwithstanding anything herein to the
contrary, the Company shall have the right to cease all Severance Benefit
payments and to recover payments previously made to the Participant should the
Participant at any time breach the Participant’s undertakings under the terms of
the Plan, the Release the Participant executed to obtain the Severance Benefits
under the Plan or the confidentiality, non-competition, non-solicitation and
non-disparagement provisions of Article VI.

12


--------------------------------------------------------------------------------


Section 5.04                            Limitation on Benefits; Tax Gross-Up.

(a)                                  Notwithstanding anything in this Plan to
the contrary, if it is determined that any payment or distribution by the
Company or its Subsidiaries to or for the benefit of a Participant (whether paid
or provided pursuant to the terms of this Plan or otherwise) (a “Payment”) would
be nondeductible by the Company for Federal income tax purposes because of Code
Section 280G and the Payment does not exceed the lesser of (i) ten percent (10%)
of three times the Participant’s “base amount” (as defined in Code Section
280G(b)(3)) or (ii) fifty thousand dollars ($50,000.00) then the aggregate
present value of the benefits provided to the Participant pursuant to the rights
granted under this Plan (such benefits are hereinafter referred to as “Plan
Payments”) shall be reduced to the Reduced Amount.  The “Reduced Amount” shall
be an amount expressed in present value which maximizes the aggregate present
value of Plan Payments without causing any Payment to be nondeductible by the
Company because of Section 280G of the Code.  For purposes of this Section 5.04,
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.  Notwithstanding the provisions of this Section 5.04(a), if a Payment is
determined to be nondeductible because of Code Section 280G and the Payment
would exceed the lesser of (i) ten percent (10%) of the Participant’s “base
amount” (as defined in Code Section 280G(b)(3)) or (ii) fifty thousand dollars
($50,000.00) then the Company shall pay to the Participant an additional amount
such that the net amount retained by the Participant after deduction of any
federal, state and local income tax (and FICA taxes) and applicable excise tax,
including any interest, penalties or additions to tax payable by the Participant
with respect thereto, shall be equal to the total present value of the Payment
at the time such Payment is to be made.

(b)                                 All determinations required to be made under
this Section 5.04 shall be made by the accounting firm that was the Company’s
primary outside public accounting firm before the Change in Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Participant within fifteen (15) business days of the
Termination Date or such earlier time as is requested by the Company.  Any such
determination by the Accounting Firm shall be binding upon the Company and the
Participant.  Within five (5) business days of the determination by the
Accounting Firm as to the Reduced Amount, the Company shall provide to the
Participant such Severance Benefits as are then due to the Participant in
accordance with the rights afforded under this Plan.  If Plan Payments are to be
reduced, the Participant shall determine which Plan Payments shall be reduced to
comply with this Section 5.04.

13


--------------------------------------------------------------------------------


ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

Section 6.01                            Confidential Information.  The Eligible
Employee agrees that he or she shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Eligible Employee’s assigned duties and for the benefit of the
Company, either during the period of the Eligible Employee’s employment or at
any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its Subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Eligible Employee
during the Eligible Employee’s employment by the Company or a Subsidiary.  The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Eligible Employee; (ii) becomes known to the public
subsequent to disclosure to the Eligible Employee through no wrongful act of the
Eligible Employee or any representative of the Eligible Employee; or (iii) the
Eligible Employee is required to disclose by applicable law, regulation or legal
process (provided that the Eligible Employee provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information).  Notwithstanding clauses (i) and (ii) of the preceding
sentence, the Eligible Employee’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.

Section 6.02                            Non-Competition.  The Participant
acknowledges that he or she performs services of a unique nature for the Company
that are irreplaceable, and that his or her performance of such services for a
competing business will result in irreparable harm to the Company.  Accordingly,
during the Participant’s employment with the Company or Subsidiary and for the
one (1) year period thereafter, the Participant agrees that the Participant will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Company or any of its Subsidiaries or
affiliates is engaged on the date of termination or in which they have proposed,
on or prior to such date, to be engaged in on or after such date and in which
the Participant has been involved to any extent (other than de minimis) at any
time during the one (1) year period ending with the date of termination, in any
locale of any country in which the Company or any of its Subsidiaries conducts
business.  This Section 6.02 shall not prevent the Participant from owning not
more than one percent of the total shares of all classes of stock outstanding of
any publicly held entity engaged in such business, nor will it restrict the
Participant from rendering services to charitable organizations, as such term is
defined in section 501(c) of the Code.

Section 6.03                            Non-Solicitation.  During the Eligible
Employee’s employment with the Company or a Subsidiary and for the two (2) year
period thereafter, the Eligible Employee agrees that he or she will not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, knowingly solicit, aid or induce (i) any employee
of the Company or any Subsidiary, as defined by the Company, to leave such
employment in order to

14


--------------------------------------------------------------------------------


accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee, or (ii) any customer of the
Company or any Subsidiary to purchase goods or services then sold by the Company
or any Subsidiary from another person, firm, corporation or other entity or
assist or aid any other persons or entity in identifying or soliciting any such
customer.

Section 6.04                            Non-Disparagement.  Each of the Eligible
Employee and the Company (for purposes hereof, the Company shall mean only the
executive officers and directors thereof and not any other employees) agrees not
to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective affiliates, employees, officers,
directors, products or services.  Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Section 6.04.

Section 6.05                            Reasonableness.  In the event the
provisions of this Article VI shall ever be deemed to exceed the time, scope or
geographic limitations permitted by applicable laws, then such provisions shall
be reformed to the maximum time, scope or geographic limitations, as the case
may be, permitted by applicable laws.

Section 6.06                            Equitable Relief.

(a)                                  By participating in the Plan, the Eligible
Employee acknowledges that the restrictions contained in this Article VI are
reasonable and necessary to protect the legitimate interests of the Company, its
Subsidiaries and its affiliates, that the Company would not have established
this Plan in the absence of such restrictions, and that any violation of any
provision of this Article will result in irreparable injury to the Company.  By
agreeing to participate in the Plan, the Eligible Employee represents that his
or her experience and capabilities are such that the restrictions contained in
this Article VI will not prevent the Eligible Employee from obtaining employment
or otherwise earning a living at the same general level of economic benefit as
is currently the case.  The Eligible Employee further represents and
acknowledges that (i) he or she has been advised by the Company to consult his
or her own legal counsel in respect of this Plan, and (ii) that he or she has
had full opportunity, prior to agreeing to participate in this Plan, to review
thoroughly this Plan with his or her counsel.

(b)                                 The Eligible Employee agrees that the
Company shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as an equitable
accounting of all earnings, profits and other benefits arising from any
violation of this Article VI, which rights shall be cumulative and in addition
to any other rights or remedies to which the Company may be entitled.  In the
event that any of the provisions of this Article VI should ever be adjudicated
to exceed the time, geographic, service, or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, service, or other
limitations permitted by applicable law.

(c)                                  The Eligible Employee irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Article VI, including without limitation,

15


--------------------------------------------------------------------------------


any action commenced by the Company for preliminary and permanent injunctive
relief or other equitable relief, may be brought in the United States District
Court for the District of Massachusetts, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Massachusetts, (ii) consents to the non-exclusive jurisdiction
of any such court in any such suit, action or proceeding, and (iii) waives any
objection which Participant may have to the laying of venue of any such suit,
action or proceeding in any such court.  Participant also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 11.02.

Section 6.07                            Survival of Provisions.  The obligations
contained in this Article VI shall survive the termination of Eligible
Employee’s employment with the Company or a Subsidiary and shall be fully
enforceable thereafter.

16


--------------------------------------------------------------------------------


ARTICLE VII

THE PLAN ADMINISTRATOR

Section 7.01                            Authority and Duties.  It shall be the
duty of the Plan Administrator, on the basis of information supplied to it by
the Company and the Committee, to properly administer the Plan.  The Plan
Administrator shall have the full power, authority and discretion to construe,
interpret and administer the Plan, to make factual determinations, to correct
deficiencies therein, and to supply omissions.  All decisions, actions and
interpretations of the Plan Administrator shall be final, binding and conclusive
upon the parties, subject only to determinations by the Named Appeals Fiduciary
(as defined in Section 10.04), with respect to denied claims for Severance
Benefits.  The Plan Administrator may adopt such rules and regulations and may
make such decisions as it deems necessary or desirable for the proper
administration of the Plan.

Section 7.02                            Compensation of the Plan Administrator. 
The Plan Administrator shall receive no compensation for services as such. 
However, all reasonable expenses of the Plan Administrator shall be paid or
reimbursed by the Company upon proper documentation.  The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of the Plan Administrator’s duties.

Section 7.03                            Records, Reporting and Disclosure.  The
Plan Administrator shall keep a copy of all records relating to the payment of
Severance Benefits to Participants and former Participants and all other records
necessary for the proper operation of the Plan.  All Plan records shall be made
available to the Committee, the Company and to each Participant for examination
during business hours except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

17


--------------------------------------------------------------------------------


ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

Section 8.01                            Amendment, Suspension and Termination. 
Except as otherwise provided in this Section 8.01, the Board or its delegee
shall have the right, at any time and from time to time, to amend, suspend or
terminate the Plan in whole or in part, for any reason or without reason, and
without either the consent of or the prior notification to any Participant, by a
formal written action.  No such amendment shall give the Company the right to
recover any amount paid to a Participant prior to the date of such amendment or
to cause the cessation of Severance Benefits already approved for a Participant
who has executed a Release as required under Section 3.02.  Notwithstanding the
foregoing, this Plan may not be terminated, suspended or be amended in any
material respect during the period beginning 60 days prior to a Change in
Control and ending two years after a Change in Control.

Section 8.02                            Duration.  Unless terminated sooner by
the Board or its delegee, the Plan shall continue in full force and effect until
termination of the Plan pursuant to Section 8.01; provided, however, that after
the termination of the Plan, if any Participants terminated employment on
account of an Involuntary Termination prior to the termination of the Plan and
are still receiving Severance Benefits under the Plan, the Plan shall remain in
effect until all of the obligations of the Company are satisfied with respect to
such Participants.

18


--------------------------------------------------------------------------------


ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

Section 9.01                            Records.  The Company or a Subsidiary
thereof shall supply to the Committee all records and information necessary to
the performance of the Committee’s duties.

Section 9.02                            Payment. Payments of Severance Benefits
to Participants shall be made in such amount as determined by the Committee
under Article IV, from the Company’s general assets or from a supplemental
unemployment benefits trust, in accordance with the terms of the Plan, as
directed by the Committee.

Section 9.03                            Discretion.  Any decisions, actions or
interpretations to be made under the Plan by the Board, the Committee and the
Plan Administrator, acting on behalf of either, shall be made in each of their
respective sole discretion, not in any fiduciary capacity and need not be
uniformly applied to similarly situated individuals and such decisions, actions
or interpretations shall be final, binding and conclusive upon all parties.  As
a condition of participating in the Plan, the Eligible Employee acknowledges
that all decisions and determinations of the Board, the Committee and the Plan
Administrator shall be final and binding on the Eligible Employee, his or her
beneficiaries and any other person having or claiming an interest under the Plan
on his or her behalf.

19


--------------------------------------------------------------------------------


ARTICLE X

CLAIMS PROCEDURES

Section 10.01                     Claim.  Each Participant under this Plan may
contest only the administration of the Severance Benefits awarded by completing
and filing with the Plan Administrator a written request for review in the
manner specified by the Plan Administrator.  No appeal is permissible as to a
Participant’s eligibility for or amount of the Severance Benefit, which are
decisions made solely within the discretion of the Company, and the Committee
acting on behalf of the Company.  No person may bring an action for any alleged
wrongful denial of Plan benefits in a court of law unless the claims procedures
described in this Article X are exhausted and a final determination is made by
the Plan Administrator and/or the Named Appeals Fiduciary.  If the terminated
Participant or interested person challenges a decision by the Plan Administrator
and/or Named Appeals Fiduciary, a review by the court of law will be limited to
the facts, evidence and issues presented to the Plan Administrator during the
claims procedure set forth in this Article X.  Facts and evidence that become
known to the terminated Participant or other interested person after having
exhausted the claims procedure must be brought to the attention of the Plan
Administrator for reconsideration of the claims administrator.  Issues not
raised with the Plan Administrator and/or Named Appeals Fiduciary will be deemed
waived.

Section 10.02                     Initial Claim.  Before the date on which
payment of a Severance Benefit commences, each such application must be
supported by such information as the Plan Administrator deems relevant and
appropriate.  In the event that any claim relating to the administration of
Severance Benefits is denied in whole or in part, the terminated Participant or
his or her beneficiary (“claimant”) whose claim has been so denied shall be
notified of such denial in writing by the Plan Administrator within ninety (90)
days after the receipt of the claim for benefits.  This period may be extended
an additional ninety (90) days if the Plan Administrator determines such
extension is necessary and the Plan Administrator provides notice of extension
to the claimant prior to the end of the initial ninety (90) day period.  The
notice advising of the denial shall specify the following: (i) the reason or
reasons for denial, (ii) make specific reference to the Plan provisions on which
the determination was based, (iii) describe any additional material or
information necessary for the claimant to perfect the claim (explaining why such
material or information is needed), and (iv) describe the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review.

Section 10.03                     Appeals of Denied Administrative Claims.  All
appeals shall be made by the following procedure:

(a)                                  A claimant whose claim has been denied
shall file with the Plan Administrator a notice of appeal of the denial.  Such
notice shall be filed within sixty (60) calendar days of notification by the
Plan Administrator of the denial of a claim, shall be made in writing, and shall
set forth all of the facts upon which the appeal is based.  Appeals not timely
filed shall be barred.

20


--------------------------------------------------------------------------------


(b)                                 The Named Appeals Fiduciary shall consider
the merits of the claimant’s written presentations, the merits of any facts or
evidence in support of the denial of benefits, and such other facts and
circumstances as the Named Appeals Fiduciary shall deem relevant.

(c)                                  The Named Appeals Fiduciary shall render a
determination upon the appealed claim which determination shall be accompanied
by a written statement as to the reasons therefor.  The determination shall be
made to the claimant within sixty (60) days of the claimant’s request for
review, unless the Names Appeals Fiduciary determines that special circumstances
requires an extension of time for processing the claim.  In such case, the Named
Appeals Fiduciary shall notify the claimant of the need for an extension of time
to render its decision prior to the end of the initial sixty (60) day period,
and the Named Appeals Fiduciary shall have an additional sixty (60) day period
to make its determination.  The determination so rendered shall be binding upon
all parties.  If the determination is adverse to the claimant, the notice shall
provide (i) the reason or reasons for denial, (ii) make specific reference to
the Plan provisions on which the determination was based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to a the claimant’s claim for benefits, and (iv) state that the claimant has the
right to bring an action under section 502(a) of ERISA.

Section 10.04                     Appointment of the Named Appeals Fiduciary. 
The Named Appeals Fiduciary shall be the person or persons named as such by the
Board or Committee, or, if no such person or persons be named, then the person
or persons named by the Plan Administrator as the Named Appeals Fiduciary. 
Named Appeals Fiduciaries may at any time be removed by the Board or Committee,
and any Named Appeals Fiduciary named by the Plan Administrator may be removed
by the Plan Administrator.  All such removals may be with or without cause and
shall be effective on the date stated in the notice of removal.  The Named
Appeals Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and
unless appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

Section 10.05                     Arbitration; Expenses.  In the event of any
dispute under the provisions of this Plan, other than a dispute in which the
primary relief sought is an equitable remedy such as an injunction, the parties
shall have the dispute, controversy or claim settled by arbitration in Boston,
Massachusetts (or such other location as may be mutually agreed upon by the
Employer and the Participant) in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and the Participant, respectively, and the third of whom shall be
selected by the other two arbitrators.  Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable. 
The arbitrators shall have no authority to modify any provision of this Plan or
to award a remedy for a dispute involving this Plan other than a benefit
specifically provided under or by virtue of the Plan.  If the Participant
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company’s and

21


--------------------------------------------------------------------------------


Participant’s reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

22


--------------------------------------------------------------------------------


ARTICLE XI

MISCELLANEOUS

Section 11.01                     Nonalienation of Benefits.  None of the
payments, benefits or rights of any Participant shall be subject to any claim of
any creditor of any Participant, and, in particular, to the fullest extent
permitted by law, all such payments, benefits and rights shall be free from
attachment, garnishment (if permitted under applicable law), trustee’s process,
or any other legal or equitable process available to any creditor of such
Participant.  No Participant shall have the right to alienate, anticipate,
commute, plead, encumber or assign any of the benefits or payments that he may
expect to receive, continently or otherwise, under this Plan, except for the
designation of a beneficiary as set forth in Section 5.01.

Section 11.02                     Notices.  All notices and other communications
required hereunder shall be in writing and shall be delivered personally or
mailed by registered or certified mail, return receipt requested, or by
overnight express courier service.  In the case of the Participant, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to the Plan Administrator.

Section 11.03                     Successors.  Any Successor shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.

Section 11.04                     Other Payments.  Except as otherwise provided
in this Plan, no Participant shall be entitled to any cash payments or other
severance benefits under any of the Company’s then current severance pay
policies for a termination that is covered by this Plan for the Participant,
including, without limitation, the Executive Severance Plan.

Section 11.05                     No Mitigation.  Except as otherwise provided
in Section 4.01(d) and Section 4.04, Participants shall not be required to
mitigate the amount of any Severance Benefit provided for in this Plan by
seeking other employment or otherwise, nor shall the amount of any Severance
Benefit provided for herein be reduced by any compensation earned by other
employment or otherwise, except if the Participant is re-employed by Company, in
which case Severance Benefits shall cease.

Section 11.06                     No Contract of Employment.  Neither the
establishment of the Plan, nor any modification thereof, nor the creation of any
fund, trust or account, nor the payment of any benefits shall be construed as
giving any Eligible Employee or any person whosoever, the right to be retained
in the service of the Company, and all Eligible Employees shall remain subject
to discharge to the same extent as if the Plan had never been adopted.

Section 11.07                     Severability of Provisions.  If any provision
of this Plan shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

23


--------------------------------------------------------------------------------


Section 11.08                     Heirs, Assigns, and Personal Representatives. 
This Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant, present and future.

Section 11.09                     Headings and Captions.  The headings and
captions herein are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

Section 11.10                     Gender and Number.  Where the context admits:
words in any gender shall include any other gender, and, except where otherwise
clearly indicated by context, the singular shall include the plural, and
vice-versa.

Section 11.11                     Unfunded Plan.  The Plan shall not be funded. 
No Participant shall have any right to, or interest in, any assets of the
Company that may be applied by the Company to the payment of Severance Benefits.

Section 11.12                     Payments to Incompetent Persons.  Any benefit
payable to or for the benefit of a minor, an incompetent person or other person
incapable of receipting therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Committee and all other parties with respect thereto.

Section 11.13                     Lost Payees.  A benefit shall be deemed
forfeited if the Committee is unable to locate a Participant to whom a Severance
Benefit is due.  Such Severance Benefit shall be reinstated if application is
made by the Participant for the forfeited Severance Benefit while this Plan is
in operation.

Section 11.14                     Controlling Law.  This Plan shall be construed
and enforced according to the laws of the Commonwealth of Massachusetts to the
extent not superseded by Federal law.

24


--------------------------------------------------------------------------------


Appendix

Salary Continuation Schedule

Chief Executive Officer

 

36 month
Severance Period*

 

 

 

Executive Vice President and Chief Financial Officer, Senior Vice Presidents and
Presidents of business whose annual revenue is $1.5 billion or more

 

24 month
Severance Period

 

 

 

Any other Global Business Unit Presidents, any other Officer and any other Band
1 Eligible Employee

 

18 month
Severance Period

 

Bonus Payment Schedule

Chief Executive Officer

 

2.99x Annual Bonus

 

 

 

Executive Vice President and Chief Financial Officer, Senior Vice Presidents and
Presidents of business whose annual revenue is $1.5 billion or more

 

2.0x Annual Bonus

 

 

 

Any other Global Business Unit Presidents, any other Officer and any other Band
1 Eligible Employee

 

1.5x Annual Bonus

 

--------------------------------------------------------------------------------

*The total payments made during this 36-month Severance Period shall not exceed
2.99 times the Chief Executive Officer’s base salary.

25


--------------------------------------------------------------------------------